Title: From Louisa Catherine Johnson Adams to John Adams, 19 June 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 19 June 1820
				
				Have you forgotten your Mother my dear John? or do you never mean to write again? I have been long impatiently waiting for Letters now a long time and still meet with disappointment every post—What is the reason you do not write? Edward Taylor can be very punctual. Your father has had a Letter from your Uncle in which he says that in consequence of abusing the privilege of boarding out you are now to attend Commons and that an order has been issued to prevent any of the Gentlemen from boarding out for the future—Your father rejoices at this change I confess I am sorry for it as I am fearful you may be drawn into imprudences or quarrels should any occur in commons and suffer in consequence materially it is a new trial of discretion which I hope you are prepared to exert and prove both your prudence and self possession—We are all very well and I should have sent your books if I had had an opportunity— Should one occur you may depend upon having them sent to the care of Mr: Cruft—Charles is going to begin the Violin and Mary on the Harp they will have an excellent Italian Master and I hope improve—She has bought a beautiful Harp and it will not be the fault of the instrument if she does not succeed in itWrite me I beg of you and believe me as ever Your most affectionate Mother
				
					L C Adams.
				
				
			